           Case 1:21-cr-00178-APM Document 25 Filed 06/15/21 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

UNITED STATES             *
                          *
    v.                    *    Case No. 21-cr-00178-APM
                          *
PETER J. SCHWARTZ         *
                          *
*   *     *   *   *   *   *    *    *     *     *    *  *
           CONSENT MOTION TO CONTINUE BOND HEARING

      COMES NOW, the Defendant, Peter J. Schwartz, by and through counsel

Michael E. Lawlor and Nicholas G. Madiou and Brennan, McKenna & Lawlor,

Chtd., and hereby moves this Honorable Court to continue the bond hearing

currently scheduled for Wednesday, June 16, 2021. In support of this Motion counsel

state the following:

      1.       The defendant is scheduled to appear before this Honorable Court on

Wednesday, June 16, 2021 at 2:00 p.m. for a bond hearing.

      2.       The Defendant respectfully asks this Court to continue the current bond

hearing for the following reason:

               a. Undersigned counsel Michael E. Lawlor is ill and awaiting test

                  results.

               b. Additionally, undersigned counsel Nicholas G. Madiou has a

                  scheduling conflict on June 16, 2021.




                                           1
            Case 1:21-cr-00178-APM Document 25 Filed 06/15/21 Page 2 of 3



       3.       This motion is unopposed. Undersigned counsel contacted Assistant

United States Attorney Jocelyn Bond, and is authorized to state that the United States

does not oppose this request.

       4.       The parties are available the morning of June 24, 2021 to reschedule

this hearing. Should that date and time not work for the Court, the undersigned

respectfully ask this Court to reschedule this matter to a date and time agreeable to

all parties.

       WHEREFORE, for the foregoing reasons, the Defendant respectfully requests

this Honorable Court continue the current bond hearing of Wednesday, June 16,

2021 to the morning of June 24, 2021 or a date that is convenient to the Court and

all parties.

                                               Respectfully submitted,

                                                    /s/
                                               ________________________
                                               Michael E. Lawlor, Esquire
                                               Bar Number 459767
                                               Brennan, McKenna & Lawlor, Chtd.
                                               6305 Ivy Lane, Suite 700
                                               Greenbelt, Maryland 20770
                                               301.474.0044
                                               mlawlor@verizon.net.com




                                           2
        Case 1:21-cr-00178-APM Document 25 Filed 06/15/21 Page 3 of 3



                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on June 15, 2021, a copy of the foregoing was sent

to the United States Attorney’s Office for the District of Columbia, via ECF.

                                                    /s/
                                             _____________________
                                             Michael E. Lawlor, Esquire




                                         3
